ACCEPTED
                                                                                         01-15-00147-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/16/2015 3:25:02 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                 No. 01-15-00147-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                        IN THE COURT OF APPEALS                     HOUSTON, TEXAS
              FOR THE FIRST DISTRICT OF TEXAS AT             HOUSTON
                                                                10/16/2015 3:25:02 PM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk

In re S. Swain, Annuitant

Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity
Company,

                                      Appellants,

Peachtree Settlement Funding, LLC and Sara Swain,

                                      Appellees.

                          Appeal from Cause No. 201474548
               In the 234th Judicial District Court, Harris County, Texas

         SECOND MOTION TO EXTEND TIME TO FILE BRIEF OF
          APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC

TO THE HONORABLE COURT OF APPEALS:

       Appellee Peachtree Settlement Funding, LLC (“Appellee”) files this Second

Motion to Extend Time to File Brief of Appellee Peachtree Settlement Funding, LLC

in the above-referenced appeal as follows:

       1. On September 18, 2015, the Court granted the Motion to Extend time to File

Brief of Appellee, extending the deadline for Appellee to file its brief to Monday,

October 19, 2015. Appellee respectfully requests a seven (7) day extension of time to

file its brief in this case.
SECOND MOTION TO EXTEND TIME TO FILE BRIEF OF
APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC - Page 1
      2. Appellee seeks this short, seven (7) day extension so that counsel may devote

the time necessary to complete the Appellee’s brief on this very important issue. The

undersigned lead counsel, Earl Nesbitt, has been traveling and out of the office much

of the past two weeks. During the week of October 5, Mr. Nesbitt was in Wisconsin

for 2 and ½ days testifying before a Wisconsin Senate Committee on proposed

legislation (Assembly Bill 129) relating to structured settlements. This week, Mr.

Nesbitt was in Lubbock on a separate legal matter for two days. Additionally, Mr.

Nesbitt and his colleagues just completed and filed a brief in a case pending in the 5th

District (Dallas) Court of Appeals (RSL Funding, LLC and RSL Special-IV, Limited

Partnership v. Rickey Newsome; No. 05-15-00718-CV), which took up most of last

week when Mr. Nesbitt was not out of town. For these reasons, Appellee’s counsel

has not been able to devote the necessary time to complete briefing in this matter.

      3. The requested extension is not sought for purposes of delay, but so that

justice may be done. This is the second request for extension of time Appellee has

sought in this matter, and, as indicated in the Certificate of Conference below,

Appellants Metropolitan Life Insurance Company and Metropolitan Insurance &

Annuity Company do not oppose this extension request.

      WHEREFORE, PREMISES CONSIDERED, Appellee Peachtree Settlement

Funding, LLC respectfully requests a seven (7) day extension of time to file its Brief of

Appellee in this case and for such other and further relief to which Appellee may be

SECOND MOTION TO EXTEND TIME TO FILE BRIEF OF
APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC - Page 2
justly entitled.

                                Respectfully submitted,


                                  NESBITT, VASSAR & McCOWN, L.L.P.

                                   /s/ Earl S. Nesbitt
                                  Earl S. Nesbitt
                                  State Bar No. 14916900
                                  enesbitt@nvmlaw.com
                                  David S. Vassar
                                  State Bar No. 20503175
                                  dvassar@nvmlaw.com
                                  Patrick P. Sicotte
                                  State Bar. No. 24079330
                                  psicotte@nvmlaw.com
                                  15851 Dallas Parkway, Suite 800
                                  Addison, Texas 75001
                                  Telephone: (972) 371-2411
                                  Telecopier: (972) 371-2410

                                  ATTORNEYS FOR APPELLEE PEACHTREE
                                  SETTLEMENT FUNDING, LLC

                      CERTIFICATE OF CONFERENCE

       I certify that I made contact with Andrew Lorin, counsel for Metropolitan Life
Insurance Company and Metropolitan Insurance & Annuity Company, and he
indicated that his clients do not oppose the relief sought in this Motion.

                                              /s/ Earl S. Nesbitt
                                             Earl S. Nesbitt




SECOND MOTION TO EXTEND TIME TO FILE BRIEF OF
APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC - Page 3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served upon the
following counsel or parties of record on this the 16th day of October, 2015.

      Via Certified Mail
      and E-Mail
      Patrick B. Larkin
      The Larkin Law Firm, P.C.
      11200 Broadway, Suite 2705
      Pearland, Texas 77584

      Via Certified Mail
      and E-Mail
      Andrew Jay Lorin
      Stephen R. Harris
      Patrick M. Harrington
      Drinker, Biddle & Reath, LLP
      One Logan Square, Suite 2000
      Philadelphia, Pennsylvania 19103

      Via Certified Mail
      Sara Swain
                                                /s/ Earl S. Nesbitt
                                                      Earl S. Nesbitt




SECOND MOTION TO EXTEND TIME TO FILE BRIEF OF
APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC - Page 4